Citation Nr: 0332229	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for right hip 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1981, and from February 1982 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago,  Illinois (RO).  

The issue of entitlement to an increased rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling, will be addressed in the 
REMAND portion of this decision.


FINDING OF FACT

The veteran's right hip arthritis is shown to be 
etiologically related to active service.


CONCLUSION OF LAW

Right hip arthritis, status postoperative right hip 
replacement was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's service connection claim was 
filed in September 2000 and remains pending.  The United 
States Court of Appeals for Veterans Claims (the Court) held 
in Holliday v. Principi, 14 Vet. App. 280 (2001) that the 
VCAA was potentially applicable to all claims pending on the 
date of enactment, citing Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Subsequently, however, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) did not apply 
retroactively, and overruled both Holliday and Karnas to the 
extent that they allowed for such retroactive application and 
to the extent they conflict with the United States Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, 
to the extent that the Kuzma case may be distinguished from 
the instant case because of the finality of the Board 
decision in Kuzma at the time of the November 2000 VCAA 
enactment date and because the current claim is still pending 
before VA, the Board finds that the provisions of the VCAA 
are applicable to this pending appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

With respect to VA's duty to notify and assist the veteran in 
obtaining information, the Board finds that such notification 
and assistance has been satisfied as the veteran's service 
connection claim is granted herein.  The claim is considered 
to be a total grant of the benefit being sought on appeal.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Because the claim is being granted, any deficiencies in 
compliance with the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
are rendered moot.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the May 2003 personal hearing; lay statements; 
private treatment reports; and a VA examination report.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) 
(2003).  Moreover, certain chronic diseases, such as 
arthritis, are entitled to service connection when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  38 C.F.R. § 3.310(a) (2003).  In order to 
establish service connection for a claimed secondary 
disorder, there must be medical evidence of a current 
disability; evidence of a service-connected disability; and 
medical evidence of a nexus between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998); see also Reiber v. Brown, 7 
Vet. App. 513, 516-7 (1995).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
right hip arthritis, to include as a result of his service-
connected degenerative disc disease of the lumbar spine.  In 
particular, he has asserted that he injured his right hip 
during service in an October 1983 explosion that also injured 
his lower back.  The Board has carefully reviewed the 
evidence of record and has determined that while the 
veteran's right hip arthritis is not shown to be due to his 
lumbar spine disorder, the objective evidence of record has 
demonstrated that it was incurred during active service.  
Service connection is therefore warranted on a direct basis.  

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

The veteran was initially diagnosed with right hip arthritis 
in August 2000.  Treatment records from Silver Cross Medical 
Center reflect that the veteran complained of severe lower 
right extremity pain, starting at the right hip and 
progressing to the knee.  The veteran reported that he had 
fractured his lower back during service in 1983 and had been 
asymptomatic since that time.  He asserted that his right 
lower extremity began being painful in approximately February 
2000.  An X-ray showed that the veteran's right hip had 
degenerative changes with obliteration of the joint space and 
subchondral sclerosis and spurring.  

The veteran was also diagnosed with advanced degenerative 
arthritis of the right hip by R.S.P., M.D., in August 2000, 
and with degenerative arthritis of the right hip at his March 
2001 VA examination.  

With respect to an in-service injury, the veteran's service 
medical records reflect that he was injured in an October 
1983 explosion in Beirut, Lebanon.  While there is no 
evidence that he reported a right hip disorder at that time, 
he was service-connected for a low back disorder, later 
diagnosed as degenerative disc disease, in February 1992 as a 
result of that in-service injury.  An April 1991 Physical 
Evaluation Board determined that the veteran's low back 
disorder was related to combat.

The Board notes that the claims folder contains official 
documentation, which verifies the veteran's status as a 
combat veteran, such as his receipt of the Combat Action 
Ribbon and the Marine Corps Expeditionary Medal (Beirut, 
Lebanon).  The Board notes that for injuries, which were 
alleged, to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  Collette v. Brown, 82 F.3d 389 
(1996).  Specifically, VA regulations provide that in the 
case of any veteran who has engaged in combat with the enemy 
in active service during a period of war, campaign, or 
expedition, satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of service, even though there is no official record 
of such incurrence or aggravation. 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2003).  The reduced 
evidentiary burden only applies to the question of service 
incurrence.

As the record contains evidence of current right hip 
arthritis and in-service evidence of an event on which the 
veteran may have sustained injury, the question that must be 
answered by the Board, therefore, is whether there is a 
medical relationship between the veteran's right hip 
arthritis and his in-service injury.  Because this question 
is essentially medical in nature, the Board is prohibited 
from exercising its own independent judgment to resolve 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

In a May 2003 statement, A.P., M.D., stated that the veteran 
became a patient of hers in June 2000 and that at that time, 
the veteran's complaints were related to pain in his hip and 
back areas.  Dr. P. indicated that in August 2000 she 
referred the veteran to a surgeon for a total right hip 
replacement which was conducted in September 2000.  Dr. P. 
concluded that she had reviewed the veteran's civilian and 
military medical records and that it was her professional 
opinion that the deterioration of the veteran's right hip was 
"as a result of military injuries sustained."  The Board 
notes that there are no objective medical opinions to the 
contrary.  While the March 2001 VA examiner asserted that the 
veteran's right hip arthritis was not related to his low back 
disorder, he did not comment on the etiology of the veteran's 
right hip arthritis.  

As Dr. P. has linked the veteran's current right hip 
arthritis to active service, and as there are no objective 
medical opinions stating otherwise, the Board finds that, for 
the reasons and bases stated above, a grant of service 
connection for right hip arthritis is warranted.  Service 
connection is therefore granted. 


ORDER

Service connection for right hip arthritis, status 
postoperative right hip replacement is granted.


REMAND

The Board has determined that additional evidence is 
necessary for the issue of entitlement to an increased rating 
for degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling.

The veteran filed his claim of entitlement to an increased 
rating for degenerative disc disease of the lumbar spine in 
September 2000.  The Schedule for Rating Disabilities 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Codes 5293, was amended and rewritten, 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  This change became effective during the 
veteran's appeal and takes into account both orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities.  Furthermore, the Schedule for Rating 
Disabilities pertaining to the spine changed again, effective 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243).  The 
veteran has not been notified of these changes.  

Despite the fact that the veteran's service-connected low 
back disability is currently rated under Diagnostic Code 
5010 for arthritis, the RO did not evaluate the veteran's 
disability under the new criteria for intervertebral disc 
syndrome.  As such, additional development of the medical 
evidence is required as a result of the changes in the rating 
criteria.  

The veteran was afforded a VA examination in March 2001; 
however, the record does not contain a current examination 
that takes into account the new criteria established to rate 
intervertebral disc syndrome, such as the total duration and 
of incapacitating episodes over the past 12 months or all 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  
Similarly, in light of the fact that the rating criteria for 
evaluating diseases and injuries of the spine again changed 
on September 26, 2003, the Board finds a new VA examination 
would be appropriate so that the veteran's degenerative disc 
disease of the lumbar spine can be properly evaluated in 
terms pertinent to these new criteria, specifically, 
intervertebral disc syndrome or any associated objective 
neurologic abnormalities, such as bowel or bladder 
impairment.  In addition, the record does not indicate 
whether the veteran's age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, affect his normal range of motion of the thoracolumbar 
spine.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  

Finally, the Board notes the veteran was issued a March 2001 
letter detailing the provisions of the VCAA and explaining 
VA's duty to notify and assist the veteran in the development 
of his claim.  The letter indicated that the veteran had 60 
days in which to submit evidence before a decision would be 
issued.  In Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the 
Federal Circuit Court invalidated the limited (30-day) 
response period contained in 38 C.F.R. §3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103 (b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. § 
19.9).  It was found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA notification letter was 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As this case is being remanded for 
additional development, the RO should take appropriate 
measures to reconcile the information provided in the March 
2001 letter with the Federal Circuit Court's holding in PVA.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
and neurological examination to determine 
the severity of his degenerative disc 
disease of the lumbar spine.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  Range of motion studies 
should be accomplished and the examiner 
should indicate whether because of the 
veteran's age, body habitus, neurologic 
disease, or other factors not the result 
of disease or injury of the spine, the 
range of motion of the spine in this 
particular individual should be 
considered normal for this individual.  
The examiner is specifically requested to 
comment on the following:

(a)  Has the veteran's degenerative 
disc disease caused incapacitating 
episodes of having a total duration 
of at least two weeks but less than 
four weeks during the past 12 
months?  Please note: an 
incapacitating episode is defined 
as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician. 

(b)  Are all orthopedic and 
neurologic signs and symptoms 
resulting from intervertebral disc 
syndrome present constantly, or 
nearly so?  

(c)  Please identify all orthopedic 
and neurologic symptoms due to 
intervertebral disc syndrome.  
Describe any associated objective 
neurologic abnormalities including 
but not limited to, bowel or 
bladder impairment.  Describe any 
nerve(s) affected, or seemingly 
affected by any nerve root 
compression that may be present.  
The symptoms should be 
characterized as causing mild, 
moderate, or severe incomplete 
paralysis/neuritis/neuralgia or 
complete paralysis.

(d)  Indicate whether the veteran 
has unfavorable ankylosis of the 
entire thoracolumbar spine.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinions.

3.  The RO should then review the 
veteran's claim of entitlement to an 
increased rating for degenerative disc 
disease of the lumbar spine.  The 
veteran's claim should be reviewed under 
the applicable diagnostic code of 
38 C.F.R. § 4.71a, in effect before and 
after September 23, 2002, and in effect 
on September 26, 2003, if applicable.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



